In an action in which a judgment of the Supreme Court, Westchester County, was made on February 2, 1973, granting plaintiff a divorce, defendant appeals, as limited by his brief, from so much of the judgment as (1) directed him to pay child support, in an amount greater than that provided for in the parties’ separation agreement, (2) adjudged that all other provisions of the agreement shall “ prevail and survive ” and (3) directed him to pay plaintiff $1,750 for her counsel fee. Judgment modified, on the facts, by reducing the award of a counsel fee to $1,000. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the award of a counsel fee was excessive to the extent indicated herein. Gulotta, P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.